pusp7200-od department of the treasury internal_revenue_service washington d c oe tax_exempt_and_government_entities_division date afr ob employer_identification_number contact person identification_number telephone number t by dear sir or madam this is in response to your letter dated date in which you requested certain rulings with respect to sec_507 sec_4941 sec_4942 sec_4943 sec_4944 and sec_4945 of the internal revenue cade b is an irrevocable inter_vivos charitable_lead_annuity_trust that is a split interest trust pursuant to sec_4947 of the code c is exempt under sec_501 of the code and is classified as a private_foundation under sec_509 c is the sole charitable_beneficiary of b f a non-exempt limited_partnership is the sole remainder beneficiary of b at the time of the creation of b the donors d and e transferred to b w shares of common_stock having a value of v upon the creation of b d and e took a gift_tax_charitable_deduction under sec_170 and sec_2522 of the code the agreement provides that b will continue in existence for years and will pay c 20g a guaranteed annual annuity_payment of or x as of date b had made four annuity payments to c owe c eleven additional annual annuity payments totaling y the agreement provides that at the end of b’s fifteen year term the trustees of b the children of d and e are to distribute the remainder_interest to the remainder beneficiary f if b continued under the terms of the agreement it would due to appreciation in the value of b’s assets since the inception of b the current value of b's assets greatly exceed the amount needed to fund the remaining annuity obligation to c accordingly d and e the trustees of b c and f desire to amend the agreement to distribute a portion of the excess_assets to f and pay the undiscounted remaining annuity obligation to c over a new annuity period the purpose of the change is to move excess_assets from the restrictions the code imposes on private_foundations so that the assets can achieve greater economic good by producing a greater return on investment and stimulating economic activity in general while at the same time providing more funds to c than mandated in the agreement effective date d and e the trustees of b c and f executed an amended and restated agreement which provides that b is to distribute b’s assets in excess of of the remaining undiscounted annuity obligations to f the remaining undiscounted annuity obligation will be paid in annual annuity installments over a new fifteen year term beginning date based on the annuity factor determined in accordance with the applicable regulations and the date sec_7520 rate so that the remainder_interest will be as close to zero as possible as a result of the amendment b will pay to c both the undiscounted remaining annuity plus a growth factor based on the sec_7520 rate each of the annuity payments under the amendment will be z more than the annuity payments under the agreement the amendment requires b to obtain a ruling from the internal_revenue_service that the distribution to the remainderman of trust of the excess_assets does not violate any of the code’s restrictions on private_foundations in sections through inclusive in addition all parties will petition the state court having jurisdiction to approve the amendments to the agreement and the parties will make the state attorney_general a party to the proceedings to protect the interests of c date the amended and restated agreement will be void and the agreement will continue in effect b will not distribute the excess_assets until the aforementioned conditions are satisfied if a favorable ruling letter and court authority is not granted by sec_507 of the code states provides in pertinent part that the status of any organization as a private_foundation shall be terminated only if such organization notifies the secretary of its intent to accomplish such termination sec_507 of the code imposes a tax upon a private_foundation that terminates its private_foundation_status under sec_507 of the code sec_4941 of the code imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4942 of the code imposes a tax ona private_foundation for failure to distribute income sec_4943 of the code imposes a tax ona private foundation’s excess_business_holdings in a business_enterprise during any_tax year sec_4944 of the code imposes tax upon a private_foundation which invest any amount in such a manner as to jeopardize the carrying out of any its exempt purposes sec_4945 of the code imposes tax upon a private foundation’s making of any taxable_expenditure under sec_4945 sec_4945 of the code defines the term taxable_expenditure as any amount_paid or incurred by a private_foundation for any purpose other than one specified in c b sec_4947 of the code provides that in the case of a_trust which is not exempt from tax under sec_501 not all the unexpired interests in which are devoted to one or more of the purposes described in sec_170 and which has amounts in trust for which a deduction was allowed under sec_170 sec_545 sec_556 sec_642 sec_2055 sec_2106 or sec_2522 sec_507 relating to termination of private_foundation_status sec_508 relating to governing instruments sec_4941 relating to taxes on self-dealing sec_4943 relating to taxes on excess_business_holdings except as provided in subsection b sec_4944 relating to investments which jeopardize charitable purposes except as provided in sec_4947 and sec_4945 relating to tax on taxable_expenditures shall apply as if the trust were a private_foundation sec_53_4947-1 of the foundation and similar excise_taxes regulations provides that the provisions of sec_507 shall not apply to a_trust described in sec_4947 or by reason of any payment to a beneficiary that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee or in the case of a discretionary payment by reason of or following the expiration of the last remaining charitable interest in the trust sec_53_4946-1 of the regulations provides that for purposes of sec_4941 the term disqualified_person does not include any organization described in sec_501 c other than an organization described in sec_509 sec_53_4945-6 of the regulations defines the term taxable_expenditure as used under sec_4945 of the code to include any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 thus ordinarily only an expenditure for an activity which if it were a substantial part of an organization’s total activities would cause loss of tax exemption is a taxable_expenditure under sec_4945 sec_53_4945-6 of the regulations provides that any payment which constitutes a qualifying_distribution under sec_4942 of the code or an allowable deduction under sec_4940 ordinarily will not be treated as a taxable_expenditure under sec_4945 b’s distribution of excess_assets to f and the payment of the new annuity amount to c will not constitute a termination under c of b's private_foundation_status because sec_53_4947-1 e of the regulations specifically provides that the provisions of sec_507 do not apply to a_trust described in sec_4947 by reason of any payment that is directed by the terms of the governing instrument of the trust and is not discretionary with the trustee b’s trust agreement directs the terms of the payments to c and is not discretionary with b’s trustees b's distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c will not be self-dealing under sec_4941 because b treated as a private_foundation described in sec_501 c of the code is not a disqualified_person with respect to c thus b’s payment of the remaining undiscounted annuity obligation to c would not be an act of self-dealing there is no sale_or_exchange of property c is merely agreeing to receive more money the distribution of excess_assets to f and the payment of the undiscounted amount of the remaining annuities to c will not be an investment which jeopardizes charitable purposes under sec_4944 because the payment of the remaining annuities will be made to accomplish charitable purposes moreover this transaction will be based on the amended trust agreement approved by a court order and in a court action in which the state attorney_general is joined to protect the interest of c c will be protected from decline in the value of b’s assets by the fact that the undiscounted amount of the remaining annuities to c plus will remain in b there is no investment b is merely paying its obligations b's distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c will not subject b to tax on the undistributed_income_of_a_private_foundation under sec_4942 because b is already subject_to a payout requirement although b's payout requirement has changed the change is required by the amended agreement that will have been approved by court order and the state attorney_general the distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c will not subject b to tax_on_excess_business_holdings under sec_4943 because these payments to f and c will not result in b acquiring interests in business moreover b’s expenditure to c as required under b’s trust instrument is in furtherance of a sec_170 purpose in fuifiliment of its charitable_lead_annuity requirement in its governing instrument therefore there is no taxable_expenditure under sec_4945 of the code relating to the proposed transaction accordingly based on the information furnished we rule as follows b's distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c at a new annuity amount based on the date sec_7520 rate for a new year period will not constitute a termination of a private_foundation under sec_507 b's distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c at anew annuity amount based on the date sec_7520 rate for a new year period will not be self-dealing under sec_4941 b's distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c at a new annuity amount based on the date sec_7520 rate for a new year period will not subject b to tax on the undistributed_income_of_a_private_foundation under sec_4942 the distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c at a new amount based on the date sec_7520 rate for a new year period will not subject b to tax_on_excess_business_holdings under sec_4943 sec_5 the distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c at a new annuity amount based on the date sec_7520 rate for a new year period will not be an investment which jeopardizes charitable purposes under sec_4944 the distribution of excess_assets to f and the payment of the remaining undiscounted annuity obligation to c at a new annuity amount based on the date sec_7520 rate for a new year period will not be a taxable_expenditure under sec_4945 we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely zivot v arch gerald v sack manager exempt_organizations technical group
